 

Case 1:21-cv-00539-AJT-TCB Document 1-5 Filed 04/30/21 Page 1 of 1 PagelD# 18

Hi Tony,

I'm just following up with what we spoke about yesterday.
| apologize if | missed your call.

Thank you,
Sarah

On Monday, January 4, 2021, 1:58 PM, Sarah Garcia <gsarah20@yahoo.com>
wrote:

Hi Tony,

Please give me a call at your earliest convenience as | have not received any calls from
you,

Thank you.

On Monday, January 4, 2021, 1:56 PM, TONYDFAIRFAX@AOL.COM
<tonydfairfax@aol.com> wrote:

We have tried numerous times to reach you regarding your
CHIROPRACTIC bill that is Due + Owing.

Your card Is DECLINED!

A late fee has already been added to your Account.

Now that | have your case, | am preparing your case to be sent to the
Attorneys within 24 hours for filing immediately in court at there
direction. Additionally there may be Court Costs, Attorney Fees, Interest
and Damages added to your account.

Understand, once this case is in the courts, | can NO LONGER work
with you,

If you would like to pay this bill or work out a payment plan with me,
Please contact ONLY myself. To make a payment plan and avoid court,
you must do so immediately.

Tony

Rapid Recovery

703-273-4224

Thanks + Be Safe, Tony

Rapid Recovery |
703-273-4224 |

 

Copyright © 2003-2021. All rights reserved.

EXHIBIT

4

 
